Citation Nr: 0024618	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal from October 1997 and June 1998 rating decisions of 
the Montgomery, Alabama Regional Office (RO), which denied 
service connection for bilateral hearing loss, cysts on the 
back and right leg, a skin disorder, soft tissue sarcoma, and 
post-traumatic stress disorder (PTSD).  A May 1999 rating 
decision granted service connection for PTSD.  Such issue is 
no longer before the Board.  In a November 1999 statement, 
the veteran expressly withdrew from appeal all issues except 
that of entitlement to service connection for bilateral 
hearing loss.  


FINDINGS OF FACT

1.  There is competent evidence that the veteran has 
bilateral hearing loss disability.  

2.  There is confirmation of exposure to acoustic trauma 
during service.  

3.  There is competent evidence that the veteran's bilateral 
hearing loss is of the type that is related to noise 
exposure.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Caluza elements (incurrence and nexus evidence) can 
also be satisfied under 38 C.F.R. § 3.303(b) by (1) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Hearing loss disability is established when the thresholds 
for any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Where a veteran served 
continuously for ninety days or more during a period of war 
and an organic disease of the nervous system (such as 
sensorineural hearing loss) becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service personnel records indicate that the veteran's 
military occupational specialty was listed as "13A10 FA 
Basic".  A July 1998 statement from the U.S. Armed Services 
Center for Research of Unit Records reported that his unit 
was constantly involved in combat.  

The veteran's service medical records show that on enlistment 
examination in April 1966, his ears were normal.  Audiometric 
testing revealed normal hearing.  On April 1968 separation 
examination, the veteran checked that he did not suffer from 
hearing loss.  The April 1968 separation examination report 
included a notation that the veteran's ears were normal.  
Audiometry was not performed at that time.  

A May 1997 VA audiological examination report noted that the 
veteran reported a history of hearing loss since the mid-
1980s with a gradual progression.  It was noted that he had 
been exposed to excessive noise in both military and civilian 
life.  The veteran reported that he had tinnitus which 
started in Vietnam following a loud explosion and concussion.  
The tinnitus was described as bilateral and constant.  
Audiometric testing revealed right ear puretone thresholds of 
15 decibels at 500 Hz, 20 decibels at 1,000 Hz, 30 decibels 
at 2,000 Hz, 35 decibels at 3,000 Hz and 40 decibels at 4,000 
Hz.  Left ear puretone thresholds were 25 decibels at 500 Hz, 
25 decibels at 1,000 Hz, 25 decibels at 2,000 Hz, 35 decibels 
at 3,000 Hz and 50 decibels at 4,000 Hz.  Speech recognition 
ability was 94 percent in each ear.  The examiner indicated 
that the veteran had mild sensorineural hearing loss in both 
ears with excellent word recognition ability.  

At an April 2000 hearing before a member of the Board, the 
veteran testified that he was not offered hearing protection 
during artillery training in service.  He stated that he had 
a lot of noise exposure during such training.  He indicated 
that he was not offered hearing protection in Vietnam, and 
that in given periods he may have fired over one hundred 
rounds.  He had ringing in his ears and temporary deafness 
during service in Vietnam.  He was given ear drops in 
service.  His occupation after service involved noise 
exposure, but he then wore hearing protection.  He first had 
a hearing test in the 1970s.  Physicians at the company 
worked for decided that the noise level he experienced in 
Vietnam caused hearing loss in his left ear.  

The threshold matter is whether the veteran has submitted a 
well-grounded claim.  A well-grounded claim of service 
connection for hearing loss disability requires medical 
evidence of current hearing loss disability, evidence of 
inservice occurrence or aggravation and medical evidence of a 
nexus.  See Caluza.  May 1997 VA audiometric examination 
revealed a right ear puretone threshold of 40 decibels at 
4,000 Hz and a left ear puretone threshold of 50 decibels at 
4,000 Hz.  Therefore, the veteran has a bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.  Further, it 
is well-documented that he served in artillery and was 
involved in combat.  Consequently, it is clearly established 
that he was exposed to acoustic trauma during service.  Mild 
sensorineural hearing loss, often associated with noise 
exposure, has been diagnosed.  Therefore, there is evidence 
of a current disability, incurrence in service, and nexus.  
All the Caluza requirements for a well-grounded claim are 
met.  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well-grounded.  To this extent only, the 
appeal is granted.  


REMAND

Because the claim of entitlement to service connection for 
bilateral hearing loss is well-grounded, the VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy v. 
Derwinski, 1 Vet.App. 78 (199).  The veteran has testified 
that an examiner at his place of employment indicated that 
his hearing loss was due to noise exposure in service.  The 
VA audiological examiner did not comment on the matter of a 
nexus between the veteran's hearing loss and service.  

The Board is prohibited from making its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991).  When the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Accordingly, further 
development is indicated in this case.  

The case is REMANDED to the RO for the following:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In particular, the veteran is 
invited to submit any medical opinions 
(such as that mentioned at his hearing) 
indicating that his hearing loss is 
related to service.  

2.  The RO should then schedule the 
veteran for a VA audiological evaluation 
to determine the probable etiology of his 
bilateral hearing loss.  Audiometric 
studies should be conducted, if 
indicated.  The veteran's claims folder 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion 
whether the veteran's hearing loss 
disability is, as likely as not, related 
to noise exposure in service (as opposed 
to postservice noise exposure), and 
should explain the rationale for the 
opinion.  

3.  The RO should ensure that all of the 
foregoing development is completed; then, 
the RO should review the issue on appeal.  
If the claim remains denied, an 
appropriate supplemental statement of the 
case should be issued to the veteran and 
his representative, and they should be 
given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.   

The veteran need not take any action until he is notified.  
The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



